56 F.3d 62NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Michael RANKINS, Petitioner.
No. 95-8015.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 31, 1995.

Michael Rankins, petitioner pro se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Michael Rankins petitions for writ of mandamus, complaining of delay in the district court.  He filed a 42 U.S.C. Sec. 1983 (1988) action in July 1993.  Since that time he has filed two appeals dismissed by this Court as interlocutory and a mandamus petition complaining of delay in the district court.  Any delay below is attributable to Rankins's own actions in filing interlocutory appeals.


2
Because mandamus relief is inappropriate unless the petitioner has a clear right to the relief requested, First Fed.  Sav. & Loan Ass'n v. Baker, 860 F.2d 135, 138 (4th Cir.1988), and the district court appears to be acting as expeditiously as possible under the circumstances, we deny the petition.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED


*
 We grant Rankins leave to proceed in forma pauperis